
	
		I
		111th CONGRESS
		1st Session
		H. R. 2204
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Cuellar (for
			 himself and Mr. Akin) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide payment under part A of the Medicare Program on a reasonable cost basis
		  for anesthesia services furnished by an anesthesiologist in certain rural
		  hospitals in the same manner as payments are provided for anesthesia services
		  furnished by anesthesiologist assistants and certified registered nurse
		  anesthetists in such hospitals.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Access to Rural Anesthesiology Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)There is an acknowledged shortage of
			 anesthesia professionals in rural hospitals. Research indicates that surgeons
			 in many rural hospitals are performing and would like to perform more complex
			 surgeries that could be made safer and more practical if anesthesia services
			 were provided by an anesthesiologist.
			(2)As medical doctors
			 and doctors of osteopathy, anesthesiologists are excluded from competing to
			 assure the availability of anesthesia services in certain rural areas because
			 only anesthesiologist assistants and certified registered nurse anesthetists
			 are eligible for special pass-through payments under part A of the Medicare
			 program for anesthesia services furnished in certain rural hospitals.
			(3)The Centers for
			 Medicare & Medicaid Services has stated that a statutory change is
			 necessary to allow anesthesiologists to receive payment under part A of the
			 Medicare program on a reasonable cost basis for anesthesia services
			 provided.
			3.Medicare part A
			 payment for anesthesiologist services in certain rural hospitals based on CRNA
			 pass-through rules
			(a)In
			 GeneralSection 1814 of the Social Security Act (42 U.S.C. 1395f)
			 is amended by adding at the end the following new subsection:
				(m)Anesthesiologist
		  Services Provided in Certain Rural Hospitals(1)Notwithstanding any
				other provision of this title, coverage and payment shall be provided under
				this part for physicians’ services that are anesthesia services furnished by a
				physician who is an anesthesiologist in a rural hospital described in paragraph
				(3) in the same manner as payment is made under the exception provided in
				section 9320(k) of the Omnibus Budget Reconciliation Act of 1986, as amended by
				section 6132 of the Omnibus Budget Reconciliation Act of 1989 (42 U.S.C. 1395k
				note) (relating to payment on a reasonable cost, pass-through basis), for
				certified registered nurse anesthetist services furnished by a certified
				registered nurse anesthetist in a hospital described in such section.
						(2)No payment shall
				be made under any other provision of this title for physicians’ services for
				which payment is made under this subsection.
						(3)A rural hospital
				described in this paragraph is a hospital described in section 9320(k) of the
				Omnibus Budget Reconciliation Act of 1986, as so amended (42 U.S.C. 1395k
				note), except that—
							(A)any reference in
				such section to a certified registered nurse anesthetist or
				anesthetist is deemed a reference to a physician who is
				an anesthesiologist or anesthesiologist, respectively;
				and
							(B)any reference to
				January 1, 1988 or 1987 is deemed a reference to
				such date and year as the Secretary shall
				specify.
							.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to services
			 furnished during cost reporting periods beginning on or after the date of the
			 enactment of this Act.
			
